DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Matthew Allen (Reg. No. 65,289) on 2/15/22 as a follow-up of a telephone interview on 2/9/22 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1.	(Currently Amended) An electrical-optical modulator, comprising:
one or more optical waveguides to propagate one or more optical signals in a direction of propagation,
an optical waveguide of the one or more optical waveguides including a time delay section, a first modulation section preceding the time delay section in the direction of propagation, and a second modulation section following the time delay section in the direction of propagation,

the first modulation section, the time delay section, and the second modulation section are collectively configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape; and
one or more signal electrodes to propagate one or more signals in the direction of propagation in order to modulate the one or more optical signals through an electrical-optical interaction,
wherein the one or more signal electrodes include a first signal electrode and a second signal electrode, and the one or more optical waveguides include a first optical waveguide and a second optical waveguide,
wherein the electrical-optical interaction is via first loading lines of the first signal electrode and second loading lines of the second signal electrode, [[and]]
wherein the first signal electrode is to modulate, via the first loading lines, the one or more optical signals at the first modulation section of the first optical waveguide and at the second modulation section of the second optical waveguide, and the second signal electrode is to modulate, via the second loading lines, the one or more optical signals at the first modulation section of the second optical waveguide and at the second modulation section of the first optical waveguide, and
wherein, in the second modulation section, the first loading lines cross the first optical waveguide to interact with the second optical waveguide, and the second loading lines cross the second optical waveguide to interact with the first optical waveguide.

19.	(Currently Amended) An electrical-optical modulator, comprising:
one or more pairs of phase delay sections and modulation polarity reversal sections,
the electrical-optical modulator having a frequency response characterized by a modulation bandwidth above a threshold value, 
at least two of the modulation polarity reversal sections being configured to be associated with opposite modulation polarities, 
the phase delay sections being configured to delay a phase of one or more optical signals, 
the electrical-optical modulator being configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape, and
one or more signal electrodes of the electrical-optical modulator being configured to modulate the one or more optical signals through an electrical-optical interaction,
wherein the one or more signal electrodes include a first signal electrode and a second signal electrode for electrical-optical interaction with a first optical waveguide and a second optical waveguide,

wherein the first signal electrode is to modulate, via the first loading lines and for the first optical waveguide, the one or more optical signals at a first of the at least two of the modulation polarity reversal sections, and modulate, via the first loading lines and for the second optical waveguide, the one or more optical signals at a second of the at least two of the modulation polarity reversal sections, [[and]]
wherein the second signal electrode is to modulate, via the second loading lines and for the second optical waveguide, the one or more optical signals at the first of the at least two of the modulation polarity reversal sections, and modulate, via the second loading lines and for the first optical waveguide, the one or more optical signals at the second of the at least two of the modulation polarity reversal sections, and
wherein, in the second of the at least two of the modulation polarity reversal sections, the first loading lines cross the first optical waveguide to interact with the second optical waveguide, and the second loading lines cross the second optical waveguide to interact with the first optical waveguide.

20.	(Currently Amended) An electrical-optical modulator, comprising:

one or more signal electrodes to propagate one or more signals in a direct path in order to modulate the one or more optical signals through electrical-optical interaction, 
wherein a proximity of the one or more optical waveguides and the one or more signal electrodes create an optical time delay defining a particular frequency and suppressing a frequency response below the particular frequency without suppressing the frequency response above the particular frequency,
wherein the one or more signal electrodes include a first signal electrode and a second signal electrode, and the one or more optical waveguides include a first optical waveguide and a second optical waveguide,
wherein the electrical-optical interaction is via first loading lines of the first signal electrode and second loading lines of the second signal electrode,
wherein the one or more signal electrodes are configured to apply opposite modulation polarities to the one or more signals, 
wherein the first signal electrode is to modulate, via the first loading lines, the one or more optical signals at a first modulation section of the first optical waveguide and at a second modulation section of the second optical waveguide, and the second signal electrode is to modulate, via the second loading lines, the one or more optical signals at the first modulation section of the second optical waveguide and at the second modulation section of the first optical waveguide, 
wherein, in the second modulation section, the first loading lines cross the first optical waveguide to interact with the second optical waveguide, and the second loading lines cross the second optical waveguide to interact with the first optical waveguide, and
wherein the electrical-optical modulator is configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape.

25.	cancelled 

Reasons for Allowance
Claims 1, 19, and 20 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an electro-optic modulator of the McBrien – Zhou combination.
Claims 1, 19, and 20 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an electro-optic modulator having the recited features and, in particular, comprising (with reference to Fig. 1 of the instant application) two optical waveguides 104a,104b and signal electrodes 102a,102b that collectively define a first modulation section L1, a second modulation section L3 configured to be associated with an opposite modulation polarity, and a time/phase delay section L2 (formed by circuitous waveguide sections 106a,106b), wherein the electrical-optical modulator 100 is configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape, and wherein, in the second modulation section L3, first (upper) loading lines 108 cross the first optical waveguide 104a to interact with the second optical waveguide 104be, and the second (lower) loading lines cross the second optical waveguide 104b to interact with the first optical waveguide 104a. As seen in Fig. 1, the instant application discloses a modulator layout that enables polarity reversals by using “unzipped” loading lines 108 in the first modulation section L1 and “zipped” loading lines 108 in the second modulation section L3 and thereby avoids electrode crossings which could otherwise cause a deteriorated microwave/high-speed performance of the modulator. 
On the contrary, McBrien uses electrode crossings (196 in Fig. 10) as a central feature to produce polarity reversals. Therefore, a combination of McBrien with an additional reference(s) would still suggest using electrode crossings, even though each of “zipped” loading lines and “unzipped” loading lines are known in the art of modulators as separate/individual designs (e.g., Figs. 3 and 6 of Walker). 
Claims 5 – 12, 15, 17, 18, 21 – 24, and 26 – 30 are allowed by virtue of dependency on any one of claims 1 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Cutoff frequency”, Wikipedia article, available online since at least 2/8/16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896